Case: 12-50868       Document: 00512385523         Page: 1     Date Filed: 09/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 25, 2013
                                     No. 12-50868
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LUIS ALVARO OROZCO,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; UNITED STATES
ATTORNEY GENERAL; WARDEN, REEVES COUNTY DETENTION CENTER
III,

                                                  Respondents-Appellees


                   Appeals from the United States District Court
                         for the Western District of Texas
                               USDC No. 4:11-CV-79


Before JONES, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Luis Alvaro Orozco, federal prisoner # 88720-012, an illegal alien against
whom the Bureau of Immigration and Customs Enforcement has issued a
detainer subjecting him to immediate removal from the United States upon
release from the custody of the Bureau of Prisons (“BOP”), moves to proceed in
forma pauperis (“IFP”) to appeal the dismissal of his 28 U.S.C. § 2241 petition


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50868    Document: 00512385523      Page: 2   Date Filed: 09/25/2013

                                 No. 12-50868

challenging the BOP’s exclusion of him from rehabilitation programs and
halfway houses. His arguments are foreclosed by Gallegos-Hernandez v. United
States, 688 F.3d 190, 192–93 (5th Cir.), cert. denied, 133 S. Ct. 561 (2012).
      Accordingly, the motion to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                        2